Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (China Patent Application Pub. CN105682121 A, provided in IDS filed 9/29/2021) in view of Musumeci et al. (U.S. Patent Application Pub. 2021/0058154 A1) and Sato (U.S. Patent Application Pub. 2021/0067167 A1).
Regarding claim 1, Xie et al. teaches in FIG. 1 a data collection method, comprising: collecting, by a data collection device, performance indicator data based on a collection periodicity (paragraph [0008] and step S1); detecting a change amplitude of the collected performance indicator data within a change detection window (paragraph [0006] and step S2), wherein the change detection window comprises multiple collection periodicities; and in response to detecting that the change amplitude of the performance indicator data is greater than or equal to a change detection threshold (paragraph [0007] and step S3), sending the performance indicator data within the change detection window to a data analysis device (step S4 and paragraph [0044]; background server 2 comprises modules equivalent to data analysis device). The difference between Xie et al. and the claimed invention is that Xie et al. teaches an application where the collection method is applied to the collection of data from sensor network instead of collecting performance indicator data. However, it is understood that whether data representing environment parameters or performance indicator depends on the interpretation of the data and independent of the method for collecting the data. Musumeci et al. teaches in FIG. 3 a method for collecting performance data about an optical communications system which is shown in FIG. 1. One of ordinary skill in the art would have combined the teaching of Xie et al. to the optical communications system of Musumeci et al. because it is a simple application of a known method to a known system to obtain predictable results. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data collection method, as taught by Xie et al., in the optical communications system of Musumeci et al.
The combination of Musumeci et al. and Xie et al. still fails to teach a value relationship between the change detection threshold and a difference between a maximum value and a minimum value of collected key performance indicator data that is in the change detection window. Sato teaches in paragraph [0060] that the change value is expressed as the difference between the maximum value and minimum value among signal values. One of ordinary skill in the art would have been motivated to combine the teaching of Sato with the modified system of Xie et al. and Musumeci et al. because the teaching of Sato enables one to calculate a change based on values obtained during the detection window.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate change based on maximum value and minimum value, as taught by Sato, in the modified system of Xie et al. and Musumeci et al.
Regarding claim 3, Xie et al. teaches in FIG. 2 and paragraph [0044] that the data can represent temperature.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Musumeci et al. and Sato as applied to claims 1 and 3 above, and further in view of Fischer et al. (U.S. Patent Application Pub. 2015/0271793 A1).
Xie et al., Musumeci et al. and Sato have been discussed above in regard to claims 1 and 3. The difference between Xie et al., Musumeci et al. and Sato and the claimed invention is that Xie et al., Musumeci et al. and Sato do not teach receiving a first configuration message sent by the data analysis device, wherein the first configuration message comprises a duration of the change detection window and/or the change detection threshold. Fischer et al. teaches in FIG. 3 a host unit and a plurality of remote antenna units (RAUs) connected to the host unit. Fischer et al. teaches in paragraph [0031] that the host unit can send configuration messages to the RAU to dynamically tailor the operating parameters associated with functionalities of the RAUs. One of ordinary skill in the art would have been motivated to combine the teaching of Fischer et al. with the modified system of Xie et al., Musumeci et al. and Sato because dynamically tailoring the operating parameters can optimize the operation of the remote units or devices according to the dynamically changing situations.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change detection window and/or change detection threshold via configuration messages between the host and the remote devices, as taught by Fischer et al., in the modified system of Xie et al., Musumeci et al. and Sato.
Regarding claim 8, Xie et al., Musumeci et al. and Sato teach a background server and a gateway. Xie et al., Musumeci et al. and Sato do not teach a relationship between the change detection window and the transmission period between the background server. However, it is obvious to try different possible situations, such as the same or one is less than the other. Such trying does not involve undue experimentation and, therefore, is obvious.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Musumeci et al. and Sato as applied to claims 1 and 3 above, and further in view of Rune et al. (U.S. Patent Application Pub. 2010/0214955 A1) and Cella et al. (U.S. Patent Application Pub. 2020/0201292 A1).
Xie et al., Musumeci et al. and Sato have been discussed above in regard to claims 1 and 3. The difference between Xie et al., Musumeci et al. and Sato and the claimed invention is that Xie et al., Musumeci et al. and Sato do not teach sending collection capability information of the collection device to the data analysis device. Rune et al. teaches in FIG. 4a a method for data collection comprising sending collection capabilities (step 401). The Examiner notes that the teaching suggests that collection capabilities can be sent between any entities. One of ordinary skill in the art would have been motivated to combine the teaching of Rune et al. with the modified system of Xie et al., Musumeci et al. and Sato because knowing the collection capabilities allows the data collection system to effectively managing the operation of the system and processing of the data.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send collection capabilities, as taught by Rune et al., in the modified system of Xie et al., Musumeci et al. and Sato.
The combination of Xie et al., Musumeci et al., Sato and Rune et al. still fails to teach that the collection capability information of the collection device comprises: a performance indicator corresponding to the performance indicator data, and a collection periodicity and collection precision of the performance indicator. Cella et al. teaches data collection method. Cella et al. teaches in paragraph [1123] a control function that adjusts the degree of precision, frequency of capture, or information stored based on an analysis of requests for data over time. One of ordinary skill in the art would have been motivated to combine the teaching of Cella et al. with the modified system of Xie et al., Musumeci et al., Sato and Rune et al. because the flexibility provides data collection needs for various situations.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a performance indicator corresponding to the performance indicator data, and a collection periodicity and collection precision of the performance indicator as collection capability information, as taught by Cella et al., in the modified system of Xie et al., Musumeci et al., Sato and Rune et al.
Regarding claim 5, Cella et al. teaches in paragraph [1219] compression parameters including compression algorithm.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Musumeci et al. and Sato as applied to claims 1 and 3 above, and further in view of Persson et al. (U.S. Patent Application Pub. 2021/0345205 A1).
Xie et al., Musumeci et al. and Sato have been discussed above in regard to claims 1 and 3. The difference between Xie et al., Musumeci et al. and Sato and the claimed invention is that Xie et al., Musumeci et al. and Sato do not teach removing, by the data collection device, sent performance indicator data that is in the change detection window, and sending remaining performance indicator data that is in the change detection window to the data analysis device. Persson et al. teaches in paragraph [0153] that data already delivered can be deleted from buffer (or storage). And it is understood that the remaining data will be delivered later. One of ordinary skill in the art would have been motivated to combine the teaching of Persson et al. with the modified system of Xie et al., Musumeci et al. and Sato because the approach saves memory and time.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove data already sent, as taught by Persson et al., in the modified system of Xie et al., Musumeci et al. and Sato.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (China Patent Application Pub. CN105682121 A, provided in IDS filed 9/29/2021) in view of Fischer et al. (U.S. Patent Application Pub. 2015/0271793 A1).
Regarding claim 9, Xie et al. teaches in FIG. 1 a data collection method, comprising: detecting a value relationship between a change detection threshold and a change amplitude of performance indicator data of a target device within a change detection window (paragraph [0006] and step S2); and receiving performance indicator data that is sent by the data collection device, that is within the change detection window (paragraph [0008] and step S1), and that exceeds the change detection threshold (paragraph [0007] and step S3). The difference between Xie et al. and the claimed invention is that Xie et al. does not teach sending a first configuration message to a data collection device, wherein the first configuration message comprises a duration of the change detection window and the change detection threshold, the duration of the change detection window and the change detection threshold are used by the data collection device. Fischer et al. teaches in FIG. 3 a host unit and a plurality of remote antenna units (RAUs) connected to the host unit. Fischer et al. teaches in paragraph [0031] that the host unit can send configuration messages to the RAU to dynamically tailor the operating parameters associated with functionalities of the RAUs. One of ordinary skill in the art would have been motivated to combine the teaching of Fischer et al. with the system of Xie et al. because dynamically tailoring the operating parameters can optimize the operation of the remote units or devices according to the dynamically changing situations.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change detection window and/or change detection threshold via configuration messages between the host and the remote devices, as taught by Fischer et al., in the system of Xie et al.
Regarding claim 10, Xie et al. teaches in FIG. 2 and paragraph [0044] that the data can represent temperature.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. and Fischer et al. as applied to claims 9-10 above, and further in view of Cella et al. (U.S. Patent Application Pub. 2020/0201292 A1).
Xie et al. and Fischer et al. have been discussed above in regard to claims 9-10. The difference between Xie et al. and Fischer et al. and the claimed invention is that Xie et al. and Fischer et al. do not teach that the data analysis device determines the duration of the change detection window based on a performance indicator corresponding to the performance indicator data and a collection periodicity of the performance indicator; and/or the data analysis device determines the change detection threshold based on the performance indicator corresponding to the performance indicator data and collection precision of the performance indicator. Cella et al. teaches data collection method. Cella et al. teaches in paragraph [1123] that the system comprises a machine learning algorithm with a control function that adjusts the degree of precision, frequency of capture, or information stored based on an analysis of requests for data over time. One of ordinary skill in the art would have been motivated to combine the teaching of Cella et al. with the modified system of Xie et al. and Fischer et al. because the approach can optimize the operation of data collection for various situations.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determines the duration of the change detection window based on a performance indicator corresponding to the performance indicator data and a collection periodicity of the performance indicator, as taught by Cella et al., in modified system of Xie et al. and Fischer et al.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. and Fischer et al. as applied to claims 9-10 above, and further in view of Rune et al. (U.S. Patent Application Pub. 2010/0214955 A1) and Cella et al. (U.S. Patent Application Pub.2020/0201292 A1).
Xie et al. and Fischer et al. have been discussed above in regard to claims 9-10. The difference between Xie et al. and Fischer et al. and the claimed invention is that Xie et al. and Fischer et al. do not teach receiving collection capability information sent by the data collection device. Rune et al. teaches in FIG. 4b a method for data collection comprising receiving collection capabilities (step 404). The Examiner notes that the teaching suggests that collection capabilities can be transmitted between any entities. One of ordinary skill in the art would have been motivated to combine the teaching of Rune et al. with the modified system of Xie et al. and Fischer et al. because knowing the collection capabilities allows the data collection system to effectively managing the operation of the system and processing of the data.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use receiving collection capabilities, as taught by Rune et al., in the modified system of Xie et al. and Fischer et al.
The combination of Xie et al., Fischer et al. and Rune et al. still fails to teach that the collection capability information of the collection device comprises: a performance indicator corresponding to the performance indicator data, and a collection periodicity and collection precision of the performance indicator. Cella et al. teaches data collection method. Cella et al. teaches in paragraph [1123] a control function that adjusts the degree of precision, frequency of capture, or information stored based on an analysis of requests for data over time. One of ordinary skill in the art would have been motivated to combine the teaching of Cella et al. with the modified system of Xie et al., Fischer et al. and Rune et al. because the flexibility provides data collection needs for various situations.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a performance indicator corresponding to the performance indicator data, and a collection periodicity and collection precision of the performance indicator as collection capability information, as taught by Cella et al., in the modified system of Xie et al., Fischer et al. and Rune et al.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Musumeci et al. and Sato as applied to claims 1 and 3 above, and further in view of Ivarson et al. (U.S. Patent 10,826,780 B1).
Xie et al., Musumeci et al. and Sato have been discussed above in regard to claims 1 and 3. The difference between Xie et al., Musumeci et al. and Sato and the claimed invention is that Xie et al., Musumeci et al. and Sato do not teach program instructions stored in memory for a processor to execute. Ivarson et al. teaches in col.16, lines 38-45 that program instructions can be stored in computer-readable storage medium wherein the program, when executed by a processor, allow a device to perform its intended functions. One of ordinary skill in the art would have been motivated to combine the teaching of Ivarson et al. with the modified system of Xie et al., Musumeci et al. and Sato because computer program stored in memory is flexible and can easily be updated/upgraded.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use stored-program control, as taught by Ivarson et al., in the modified system of Xie et al., Musumeci et al. and Sato.
Regarding claim 16, Xie et al. teaches in FIG. 2 and paragraph [0044] that the data can represent temperature.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Musumeci et al., Sato and Ivarson et al. as applied to claims 14 and 16 above, and further in view of Fischer et al. (U.S. Patent Application Pub. 2015/0271793 A1).
Xie et al., Musumeci et al., Sato and Ivarson et al. have been discussed above in regard to claims 14 and 16. The difference between Xie et al., Musumeci et al., Sato and Ivarson et al. and the claimed invention is that Xie et al., Musumeci et al., Sato and Ivarson et al. do not teach receiving a first configuration message sent by the data analysis device, wherein the first configuration message comprises a duration of the change detection window and/or the change detection threshold. Fischer et al. teaches in FIG. 3 a host unit and a plurality of remote antenna units (RAUs) connected to the host unit. Fischer et al. teaches in paragraph [0031] that the host unit can send configuration messages to the RAU to dynamically tailor the operating parameters associated with functionalities of the RAUs. One of ordinary skill in the art would have been motivated to combine the teaching of Fischer et al. with the modified system of Xie et al., Musumeci et al., Sato and Ivarson et al. because dynamically tailoring the operating parameters can optimize the operation of the remote units or devices according to the dynamically changing situations.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change detection window and/or change detection threshold via configuration messages between the host and the remote devices, as taught by Fischer et al., in the modified system of Xie et al., Musumeci et al., Sato and Ivarson et al.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Musumeci et al., Sato and Ivarson et al. as applied to claims 14 and 16 above, and further in view of Rune et al. (U.S. Patent Application Pub. 2010/0214955 A1) and Cella et al. (U.S. Patent Application Pub. 2020/0201292 A1).
Xie et al., Musumeci et al., Sato and Ivarson et al. have been discussed above in regard to claims 14 and 16. The difference between Xie et al., Musumeci et al., Sato and Ivarson et al. and the claimed invention is that Xie et al., Musumeci et al., Sato and Ivarson et al. do not teach sending collection capability information of the collection device to the data analysis device. Rune et al. teaches in FIG. 4a a method for data collection comprising sending collection capabilities (step 401). The Examiner notes that the teaching suggests that collection capabilities can be sent between any entities. One of ordinary skill in the art would have been motivated to combine the teaching of Rune et al. with the modified system of Xie et al., Musumeci et al., Sato and Ivarson et al. because knowing the collection capabilities allows the data collection system to effectively managing the operation of the system and processing of the data.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send collection capabilities, as taught by Rune et al., in the modified system of Xie et al., Musumeci et al., Sato and Ivarson et al.
The combination of Xie et al., Musumeci et al., Sato, Ivarson et al. and Rune et al. still fails to teach that the collection capability information of the collection device comprises: a performance indicator corresponding to the performance indicator data, and a collection periodicity and collection precision of the performance indicator. Cella et al. teaches data collection method. Cella et al. teaches in paragraph [1123] a control function that adjusts the degree of precision, frequency of capture, or information stored based on an analysis of requests for data over time. One of ordinary skill in the art would have been motivated to combine the teaching of Cella et al. with the modified system of Xie et al., Musumeci et al., Sato, Ivarson et al. and Rune et al. because the flexibility provides data collection needs for various situations.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a performance indicator corresponding to the performance indicator data, and a collection periodicity and collection precision of the performance indicator as collection capability information, as taught by Cella et al., in the modified system of Xie et al., Musumeci et al., Sato, Ivarson et al. and Rune et al.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. and Fischer et al. as applied to claims 9-10 above, and further in view of Ivarson et al. (U.S. Patent 10,826,780 B1).
Xie et al. and Fischer et al. have been discussed above in regard to claims 9-10. The difference between Xie et al. and Fischer et al. and the claimed invention is that Xie et al. and Fischer et al. do not teach program instructions stored in memory for a processor to execute. Ivarson et al. teaches in col.16, lines 38-45 that program instructions can be stored in computer-readable storage medium wherein the program, when executed by a processor, allow a device to perform its intended functions. One of ordinary skill in the art would have been motivated to combine the teaching of Ivarson et al. with the modified system of Xie et al. and Fischer et al. because computer program stored in memory is flexible and can easily be updated/upgraded.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use stored-program control, as taught by Ivarson et al., in the modified system of Xie et al. and Fischer et al.
Regarding claim 19, Xie et al. teaches in FIG. 2 and paragraph [0044] that the data can represent temperature.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., Fischer et al. and Ivarson et al. as applied to claims 18-19 above, and further in view of Cella et al. (U.S. Patent Application Pub. 2020/0201292 A1).
Xie et al., Fischer et al. and Ivarson et al. have been discussed above in regard to claims 18-19. The difference between Xie et al., Fischer et al. and Ivarson et al. and the claimed invention is that Xie et al., Fischer et al. and Ivarson et al. do not teach determine the duration of the change detection window based on a performance indicator corresponding to the performance indicator data and a collection periodicity of the performance indicator; and determine the change detection threshold based on the performance indicator corresponding to the performance indicator data and collection precision of the performance indicator. Cella et al. teaches data collection method. Cella et al. teaches in paragraph [1123] that the system comprises a machine learning algorithm with a control function that adjusts the degree of precision, frequency of capture, or information stored based on an analysis of requests for data over time. Cella et al. teaches in paragraph [1139] that the system may determine the threshold based on analysis of data from the data collectors. One of ordinary skill in the art would have been motivated to combine the teaching of Cella et al. with the modified system of Xie et al. and Fischer et al. because the approach can optimize the operation of data collection for various situations.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determines the duration of the change detection window based on a performance indicator corresponding to the performance indicator data and a collection periodicity of the performance indicator, and to determine the change detection threshold based on the performance indicator corresponding to the performance indicator data and collection precision of the performance indicator, as taught by Cella et al., in modified system of Xie et al. and Fischer et al.
Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant argues, “However, Sato does not teach or suggest at least, ‘detecting a change amplitude of the collected performance indicator data within a change detection window by detecting a value relationship between a change detection threshold and a difference between a maximum value and a minimum value of collected key performance indicator data that is in the change detection window,’ as required by amended claim 1. That is, Sato explains that the change value is expressed as the difference between the maximum value and minimum value among signal values. In contrast, amended claim 1 requires detecting a change amplitude of the collected performance indicator data within a change detection window by detecting a value relationship between a change detection threshold and a difference between a maximum value and a minimum value of collected key performance indicator data that is in the change detection window. Simply put, Sato discloses a difference between a maximum value and minimum, but is entirely silent with regard to detecting a value relationship between a change detection threshold and the difference between a maximum value and a minimum value. Therefore, it is not possible for Sato to disclose the above-recited subject matter of amended claim 1.” The argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Xie et al. teaches detecting a change amplitude of the collected performance indicator data within a change detection window (which is the difference between a maximum value and a minimum value, as taught by Sato), wherein the change detection window comprises multiple collection periodicities; and in response to detecting that the change amplitude of the performance indicator data is greater than or equal to a change detection threshold.
Regarding claim 9, the Applicant argues:
Instead, in the rejection of claim 9 with regard to the above-recited subject matter, the Office action cites to portions of Para. [0031] of Fischer. However, Applicant respectfully submits that none of the cited portions nor any other portion of Fischer teaches or suggests the above-recited subject matter of claim 9.
However, Fischer does not teach or suggest at least "sending a first configuration 
message to a data collection device, wherein the first configuration message comprises a duration of a change detection window and a change detection threshold, the duration of the change detection window and the change detection threshold are used by the data collection device to detect a value relationship between the change detection threshold and a change amplitude of performance indicator data of a target device within the change detection window," as required by claim 9. That is, Fischer explains that an RAU may receive configuration messages, but never states or even infers that the configuration messages include a duration of a change detection window and a change detection threshold. And, even assuming, arguendo, that the configuration messages did (they do not), Fischer never explains that the duration of the change detection window and the change detection threshold are ever used by the RAU to detect a value relationship between the change detection threshold and a change amplitude of performance indicator data of a target device within the change detection window.
The argument is not persuasive. Fischer et al. may not explicitly recite a “duration of a change detection window” and a “change detection threshold”. However, these are operating parameters that can be dynamically tailored and, therefore, it is obvious to be added in configuration messages, as taught by Fischer et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl
29 April 2022



/SHI K LI/Primary Examiner, Art Unit 2637